DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 7/6/2022, have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made as discussed in detail below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 14, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of positioning arms" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Note that lines 9-10 recite “a plurality of retaining arms” which may be in error for --a plurality of positioning arms--.
Claim 14 depends from canceled claim 13 which is unclear. For examination, claim 14 is examined as if depending from claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 15, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval et al. 2008/0071369 (hereafter referred to as Tuval ‘369) in view of Case et al. 2004/0167619 (hereafter referred to as Case).
Regarding claim 11, Tuval ‘369 discloses a method comprising advancing a support structure 14 and a prosthetic heart valve 12 through an aorta of a patient and toward a heart of the patient using a delivery apparatus 250 (see figs. 9A-9G and par. 575), wherein the support structure 14 and the prosthetic heart valve 12 are self-expandable (par.47 discloses the prosthesis is self-expanding and pars.579 and 581 disclose nitinol for both the support structure and the heart valve), and wherein the support structure and the prosthetic heart valve are in a radially compressed state during the advancing thereof (fig.9A; par.620), radially expanding the support structure from the compressed state to an at least partially expanded state (figs. 9B-9F), the support structure 14 having a support-structure interior and comprising a plurality of positioning arms 22, the prosthetic heart valve 12 disposed radially within the support-structure interior (figs. 3G and 9F), utilizing the delivery apparatus 250 to position the support structure 14 at or adjacent a native aortic heart valve 140 of the patient using the delivery apparatus and position the prosthetic heart valve radially within the patient's native aortic heart valve (figs. 9B-9F), radially expanding the prosthetic heart valve 12 from the compressed state to an expanded state while the prosthetic heart valve is positioned in the native heart valve 140 (figs. 7A-7E and 9B-9F), wherein the act of radially expanding the prosthetic heart valve results in a plurality of native leaflets 158 of the native heart valve being captured between the support structure and the prosthetic heart valve (figs.7A-7E; pars.607-608), and wherein the support structure comprises a plurality of coverings 124 disposed at a distal tip of each of the plurality of positioning arms 22 (fig.3C). Tuval ‘369 discloses the invention substantially as claimed but does not disclose that the plurality of coverings enclose at least a distal tip of each of the plurality of positioning arms or that the coverings cushion outer native leaflet tissue of the plurality of native leaflets from a force exerted thereon by the support structure.
Case teaches a prosthetic valve, in the same field of endeavor, wherein a covering 36 is folded over itself and a frame 15 for the purpose of attaching the covering to struts of the frame (par.39; figs. 1 and 1A). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the covering 124 of Tuval ‘369 to include portions folded over and secured to the frame as taught by Case in order to firmly secure the cover to the frame. Such an arrangement of the covering further protects tissue from any edges of the arms. Tuval ‘369 as modified by Case yields a covering which encloses a distal tip of each of the plurality of positioning arms since the covering is wrapped around and secured to the frame. The polyester covering of Tuval ‘369 which is wrapped around the frame as taught by Case provides cushioning of the outer native leaflet tissue from a force exerted thereon by the support structure since the covering material is located between the leaflets and the frame. (Note that Tuval ‘369 states that the arms 22 may touch the body of the leaflets in par.608.)
Regarding claim 12, Tuval ‘369 discloses that it is known to deliver valves into a patient’s heart transfemorally in pars. 13 and 33. While Tuval ‘369 does not disclose a particular route for delivering the support structure and the prosthetic heart valve, it would have been obvious to one of ordinary skill in the art at the time of the invention to deliver the device into the patient’s heart transfemorally since this is a well-known and conventional path for delivering expandable heart valves to a patient’s heart.
Regarding claim 15, see par.574 of Tuval ‘369 for the components being integrally formed.
Regarding claims 23 and 24, see fig.7A of Tuval ‘369 which shows the leaflets 158 captured between an exterior surface of the prosthetic heart valve and an interior surface of the plurality of positioning arms 22. The covering 124 shown in fig.3C of Tuval ‘369 which is modified by Case to enclose the distal tips of the positioning arms, covers at least distal portions the positioning arms therefore the leaflets are also between an exterior surface of the heart valve and the plurality of coverings. Par. 608 of Tuval ‘369 further discloses the arms may touch the body of the leaflets therefore in this instance the interior surface of the coverings which cover the arms will engage outer native leaflet tissue.
Claims 1-3, 7, 9, 10, 14, 16, 17, 20-22, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval ‘369 in view of Case as applied to claims above, and further in view of Tuval et al. 2010/0121436 (hereafter referred to as Tuval ‘436).
Regarding claim 1, Tuval ‘369 discloses a method comprising advancing a prosthetic heart valve assembly comprising a support structure 14 and a prosthetic heart valve 12 through an aorta of a patient and toward a heart of the patient using a delivery apparatus 250 (see figs. 9A-9G and par. 575), wherein the support structure 14 and the prosthetic heart valve 12 are self-expandable (par.47 discloses the prosthesis is self-expanding and pars.579 and 581 disclose nitinol for both the support structure and the heart valve), and wherein the support structure and the prosthetic heart valve are in a radially compressed state during the advancing thereof (fig.9A; par.620), radially expanding the support structure from the compressed state to an at least partially expanded state (figs. 9B-9F), the support structure 14 having a support-structure interior and comprising a plurality of positioning arms 22, the prosthetic heart valve 12 disposed radially within the support-structure interior (figs. 3G and 9F), wherein the plurality of positioning arms are formed by a plurality of interconnected struts that are joined at a plurality of proximal apices 24 and a plurality of distal apices 26 and wherein the support structure further comprises a plurality of covers 124 (fig.3C), each of the covers on at least the distal apices of the plurality of positioning arms (fig.3C), positioning the support structure 14 on or adjacent a surface of an outflow side of the native aortic valve 140 using the delivery apparatus 250 while the support structure 14 is in the at least partially expanded state (figs. 9B-9F), positioning the prosthetic heart valve 12 within the native aortic valve 140 using the delivery apparatus 250 (figs. 9B-9F), radially expanding the prosthetic heart valve 12 to an expanded state while the prosthetic heart valve is within the native aortic valve 140 (figs.9B-9F), and releasing the support structure and the prosthetic heart valve from the delivery apparatus after the radial expanding of the prosthetic heart valve (fig.9F shows the valve assembly released from the delivery apparatus). Tuval ‘369 further discloses that it is known to deliver valves into a patient’s heart transfemorally in pars. 13 and 33. While Tuval ‘369 does not disclose a particular route for delivering the support structure and the prosthetic heart valve, it would have been obvious to one of ordinary skill in the art at the time of the invention to deliver the device into the patient’s heart transfemorally since this is a well-known and conventional path for delivering expandable heart valves to a patient’s heart. Tuval ‘369 discloses the invention substantially as claimed but does not disclose that the plurality of covers enclose at least the distal apices of each of the plurality of positioning arms or that the covers cushion outer native leaflet tissue of the plurality of native leaflets from a force exerted thereon by the distal apices of the positioning arms.
Case teaches a prosthetic valve, in the same field of endeavor, wherein a covering 36 is folded over itself and a frame 15 for the purpose of attaching the covering to struts of the frame (par.39; figs. 1 and 1A). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the covers 124 of Tuval ‘369 to include portions folded over and secured to the frame as taught by Case in order to firmly secure the covers to the frame. Such an arrangement of the covers further protects tissue from any edges of the positioning arms. Tuval ‘369 as modified by Case yields a covering which encloses a distal apex of each of the plurality of positioning arms since the covering is wrapped around and secured to the frame. The polyester covers of Tuval ‘369 which are wrapped around the frame as taught by Case provide cushioning of the outer native leaflet tissue from a force exerted thereon by the support structure since the covering material is located between the leaflets and the frame. (Note that Tuval ‘369 states that the arms 22 may touch the body of the leaflets in par.608.). Tuval ‘369 in view of Case discloses the invention substantially as claimed but does not disclose rotationally adjusting a position of the support structure while in the at least partially expanded state, wherein the rotational adjusting comprises monitoring, via one or more radiopaque markers disposed on the support structure, a position of the support structure relative to the native aortic valve and using the delivery apparatus to align each of the plurality of positioning arms with a cusp of one of a plurality of native leaflets of the native aortic valve. 
Tuval ‘436 teaches a method of implanting a self-expandable prosthetic heart valve assembly, in the same field of endeavor, wherein the support structure 14 further includes one or more radiopaque markers 16 (pars. 88 and 95; figs. 1-2B) that provide visual feedback that aids the physician in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve (pars. 38-41, 50-52, 54, and 61-65). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the support structure of Tuval ‘369 in view of Case to further include one or more radiopaque markers as taught by Tuval ‘436 for the purpose of providing visual feedback that aids the physician in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve. Using the radiopaque markers to align the commissural posts with the native commissures also includes aligning each of the arms with a cusp since the arms are located between the commissures of the support and the cusps are located between the commissures of the native valve.
Regarding claims 2 and 17, see fig.7A of Tuval ‘369 which shows the leaflets 158 captured between an exterior surface of the prosthetic heart valve and an interior surface of the plurality of positioning arms 22. Par. 608 of Tuval ‘369 further discloses the arms may touch the body of the leaflets therefore in this instance native leaflets 158 are frictionally secured between the support structure and the prosthetic heart valve because the leaflets contact both the support structure arms and the prosthetic heart valve.
Regarding claim 3, see Tuval ‘369 figs.2A and 3C for the peaks 24 and valleys 26 and figs. 9A-9B which show that an angle between adjacent pairs of struts at the distal apices must increase when the support structure goes from the compressed position shown in fig.9A to the expanded position shown in fig.9B.
Regarding claim 7, see Tuval ‘436 figs. 1, 2A and par.88 the radiopaque markers being disposed on the peaks (posts) of the positioning arms.
Regarding claim 9, see Tuval ‘369 figs.9B-9E.
Regarding claim 10, see Tuval ‘369 par.574 for the components being integrally formed/joined.
Regarding claim 14, see the rejection of claim 11 above. Tuval ‘369 in view of Case discloses the invention substantially as claimed. Tuval ‘369 further discloses that the positioning arms comprise V-shaped elements 22, but Tuval ‘369 in view of Case does not disclose that one or more radiopaque markers are associated with at least a portion of the v-shaped elements or that the method further comprises prior to positioning the support structure on or adjacent the surface of the outflow side of the native aortic heart valve, visualizing a position of the V-shaped elements of each of plurality of positioning arms via the one or more radiopaque markers, and rotating the support structure so that the V-shaped element of each of plurality of positioning arms is aligned with a cusp of one of the plurality of native leaflets.
Tuval ‘436 teaches a method of implanting a self-expandable prosthetic heart valve assembly, in the same field of endeavor, wherein the support structure 14 further includes one or more radiopaque markers 16 at the peaks of v-shaped elements of the support structure (pars. 88 and 95; figs. 1-2B) that provide visual feedback that aids the physician in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve (pars. 38-41, 50-52, 54, and 61-65). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the v-shaped elements of the support structure of Tuval ‘369 in view of Case to further include one or more radiopaque markers as taught by Tuval ‘436 for the purpose of providing visual feedback that aids the physician in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve. Using the radiopaque markers to align the commissural posts with the native commissures also includes aligning each of the arms with a cusp since the arms are located between the commissures of the support and the cusps are located between the commissures of the native valve.
Regarding claims 16 and 25, Tuval ‘369 discloses a method comprising advancing a support structure 14 and a prosthetic heart valve 12 through an aorta of a patient and toward a heart of the patient using a delivery apparatus 250 (see figs. 9A-9G and par. 575), wherein the support structure 14 and the prosthetic heart valve 12 are self-expandable (par.47 discloses the prosthesis is self-expanding and pars.579 and 581 disclose nitinol for both the support structure and the heart valve), and wherein the support structure and the prosthetic heart valve are in a radially compressed state during the advancing thereof (fig.9A; par.620), radially expanding the support structure from the compressed state to an at least partially expanded state (figs. 9B-9F), the support structure 14 having a support-structure interior and comprising a plurality of v-shaped positioning elements 22 and a plurality of covers 124 at a distal apex of each of the plurality of v-shaped positioning elements (fig.3C), the prosthetic heart valve 12 disposed radially within the support-structure interior (figs. 3G and 9F), utilizing the delivery apparatus 250 to position the support structure 14 at or adjacent a native aortic heart valve 140 of the patient using the delivery apparatus and position the prosthetic heart valve radially within the patient's native aortic heart valve (figs. 9B-9F), radially expanding the prosthetic heart valve 12 from the compressed state to an expanded state while the prosthetic heart valve is positioned in the native heart valve 140 (figs. 7A-7E and 9B-9F), capturing native leaflet tissue of the plurality of native leaflets 158 between an exterior surface of the prosthetic heart valve and interior surfaces of the plurality of v-shaped positioning elements and the plurality of covers at the distal apices (figs.3C, 7A-7E; pars.607-608), and releasing the support structure and the prosthetic heart valve from the delivery apparatus after the prosthetic heart valve is radially expanded (figs. 9E-9F). Tuval ‘369 discloses the invention substantially as claimed but does not disclose that the plurality of covers enclose at least a distal apex of each of the plurality of v-shaped positioning elements or that the covers cushion outer native leaflet tissue of the plurality of native leaflets from a force exerted thereon by the distal apices of the v-shaped positioning elements.
Case teaches a prosthetic valve, in the same field of endeavor, wherein a cover 36 is folded over itself and a frame 15 for the purpose of attaching the cover to struts of the frame (par.39; figs. 1 and 1A). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the covers 124 of Tuval ‘369 to include portions folded over and secured to the frame as taught by Case in order to firmly secure the covers to the frame. Such an arrangement of the covers further protects tissue from any edges of the positioning elements. Tuval ‘369 as modified by Case yields covers which enclose a distal apex of each of the plurality of v-shaped positioning elements since the covers are wrapped around and secured to the frame. The polyester covers of Tuval ‘369 which are wrapped around the frame as taught by Case provide cushioning of the outer native leaflet tissue from a force exerted thereon by the support structure since the covering material is located between the leaflets and the frame. (Note that Tuval ‘369 states that the arms 22 may touch the body of the leaflets in par.608.) Tuval ‘369 in view of Case discloses the invention substantially as claimed but does not disclose the steps of monitoring a position of the v-shaped positioning elements via one or more radiopaque markers associated therewith and rotating the support structure to align a distal apex of each of the v-shaped positioning elements with a cusp of one of a plurality of native leaflets of the native aortic valve. 
Tuval ‘436 teaches a method of implanting a self-expandable prosthetic heart valve assembly, in the same field of endeavor, wherein v-shaped positioning elements 22 of support structure 14 further include one or more radiopaque markers 16 (pars. 88 and 95; figs. 1-2B) that provide visual feedback that aids the physician in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve (pars. 38-41, 50-52, 54, and 61-65). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the support structure of Tuval ‘369 in view of Case to further include one or more radiopaque markers associated with the v-shaped positioning elements as taught by Tuval ‘436 for the purpose of providing visual feedback that aids the physician in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve. Using the radiopaque markers to align the commissural posts with the native commissures also includes aligning each of the distal apices of the v-shaped elements with a cusp since the distal apices of the v-shaped elements are located between the commissures of the support and the cusps are located between the commissures of the native valve.
Regarding claim 20, see Tuval ‘369 par.574 for the components being integrally formed/joined.
Regarding claims 21 and 22, see fig.7A of Tuval ‘369 which shows the leaflets 158 captured between an exterior surface of the prosthetic heart valve and an interior surface of the plurality of positioning arms 22. The covers 124 shown in fig.3C of Tuval ‘369 which are modified by Case to enclose the distal apices of the positioning arms, cover at least distal portions the positioning arms therefore the leaflets are also between an exterior surface of the heart valve and the plurality of covers. Par. 608 of Tuval ‘369 further discloses the arms may touch the body of the leaflets therefore in this instance the interior surface of the covers which cover the arms will engage outer native leaflet tissue.
Claims 8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval ‘369 in view of Case in view of Tuval ‘436 as applied to claims 1 and 16 above, and further in view of Rowe et al. 2009/0319037 (hereafter referred to as Rowe). Tuval ‘369 in view of Case in view of Tuval ‘436 discloses the invention substantially as claimed and as discussed above. However, Tuval ‘369 in view of Case in view of Tuval ‘436 does not disclose that the act of radially expanding the support structure comprises relative axial movement between a first sheath of the delivery apparatus and the support structure to expose at least a portion of the support structure from the first sheath, and the act of radially expanding the prosthetic heart valve comprises relative axial movement between a second sheath of the delivery apparatus and the prosthetic heart valve to expose the prosthetic heart valve from the second sheath. 
Rowe teaches a method of implanting a prosthetic heart valve assembly, in the same field of endeavor, wherein the method comprises retracting a first sheath 108 to expose at least a portion of the support structure 10 (par.58) and further retracting a second sheath 220 to expose the prosthetic heart valve 250 (figs. 7-13 and par.69) for the purpose of allowing the components to advance to their functional size and secure the support structure and the prosthetic heart valve in the native valve (pars. 4 and 74-75). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Tuval ‘369 in view of Case in view of Tuval ‘436 to include retracting a first sheath and a second sheath as taught by Rowe for the purpose of separately releasing the support structure and prosthetic heart valve to allow the structures to advance to their functional size and secure the support structure and the prosthetic heart valve in the native valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774